580 S.E.2d 691 (2003)
STATE of North Carolina,
v.
Mark MARCOPLOS, Nancy Woods, Pascal L. Pitts, Laura Winbush Vanderbeck, James Edwin Warren, and Ruth C. Zalph.
No. 48A03.
Supreme Court of North Carolina.
June 13, 2003.
Roy Cooper, Attorney General, by William P. Hart, Special Deputy Attorney General, for the State.
Glenn, Mills & Fisher, P.A. by Stewart W. Fisher, Durham; and George Hausen, Raleigh, for defendant-appellants.
PER CURIAM.
Defendants appeal to this Court from the decision of the Court of Appeals on the basis of a dissent. We affirm the decision of the Court of Appeals.
Defendants, in their brief and at oral argument, further sought review in this Court of a constitutional issue originally presented to but not addressed by the Court of Appeals. We decline to consider this constitutional issue in the first instance. This matter is remanded to the Court of Appeals so that this issue may be addressed by that court.
AFFIRMED and REMANDED.